[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JUNE 25, 2009
                             No. 08-16293                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 07-00526-CR-T-26-EAJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE MANUEL MEJIA,
a.k.a. El Feo,
a.k.a. Catan,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (June 25, 2009)

Before: TJOFLAT, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      Mark A. Goettel, appointed counsel for Jose Mejia, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and

Mejia’s conviction and sentence are AFFIRMED. Mejia’s motion for

appointment of counsel is DENIED as moot.




                                          2